Investment Advisory Agreement Calvert Investment Management, Inc. Calvert Impact Fund, Inc. Addendum to Schedule A As compensation pursuant to Section 4 of the Investment Advisory Agreement between Calvert Investment Management, Inc. (the "Advisor") and Calvert Impact Fund, Inc. ("CIF") dated October 31, 2000, with respect to Calvert Global Water Fund (the “Fund”), the Advisor is entitled to receive from the Fund an annual advisory fee (the "Fee"). The Fee shall be computed daily and payable monthly, based on the average daily net assets of the Fund. Calvert Global Water Fund: 0.90% on the first $250 million; 0.85% over $250 million CALVERT IMPACT FUND, INC. BY: /s/William M. Tartikoff William M. Tartikoff Vice President and Secretary CALVERT INVESTMENT MANAGEMENT, INC. BY: /s/Ronald M. Wolfsheimer Ronald M. Wolfsheimer Executive Vice President, Chief
